Detailed Action
This is the original office action for US application number 16/103,727. Claims 1-3 as elected are considered as filed on November 30, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement filed August 14, 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. That is, the lined out foreign patent documents have not been considered as an English translation has not been received.

Election/Restrictions
Applicant’s election without traverse of approach path trajectory species a)1) Figs. 5c-5d, 6-8, 13, 10a, 10c, 10d, 11a, 14a, 24-33d; approach path structure species b)1) Figs. 10a-10b, steering tube; pivot plane species c)1) Figs. 9a, 10a, 11a, 14a, 15a-15b, Figs. 20a-21c, Figs. 22a-23c; hinge species d)1) Figs. 9a, 9c, 10a, 10b, 15a-15b, Figs. 20a-21c, Figs. 22a-23c; and linkage member species e)1) Figs. 20a-21c in the reply filed on November 30, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 is unclear with regards to a channel in lines 3-4 and 4 and if these are intended to refer to or be in addition to the channel of line 3. Examiner is interpreting this as referring to, and suggests amending as, “wherein the passes through a vertebral end plate”.
Claim 1 recites the limitation "the pelvis" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a pelvis”.
Claim 1 recites the limitation "the support device" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a support device”.
Claim 1 recites the limitation "the target site" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a target site”.
Claim 1 recites the limitation "the device" in line 9 and line 10.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the support device”.
Claim 2 recites the limitation "the ilium" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]an
Claim 3 recites the limitation "the sacrum" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a sacrum”.
As to claim 3, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  Specifically, the term “sacrum” in claim 3 is used by the claim to mean “the non-vertebral bone”, while the accepted meaning is “A triangular bone in the lower back formed from fused vertebrae and situated between the two hipbones of the pelvis” (http://www.oxforddictionaries.com/us/definition/american_english/sacrum). In paragraph 13 of the specification “sacrum” is disclosed to be a non-vertebral bone; however, in paragraph 4 “sacrum” is defined as element ‘S1’ which is shown on at least Fig. 6 to point to a vertebra, and further in paragraph 4 L5-S1 is disclosed as an intervertebral space. Therefore, the term is indefinite because the specification does not clearly and consistently redefine the term. Examiner recommends amending “the non-vertebral bone” to “the [[non-]]vertebra

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodgers et al. (US PG Publication 2011/0125266, hereinafter “Rodgers”) in view of Choi et al. (Spine NPL, hereinafter “Choi”), further in view of Shaolian et al. (US PG Publication 2004/0092988, hereinafter “Shaolian”), further in view of Assell et al. (US PG Publication 2007/0260270, hereinafter “Assell”).
As to claim 1, Rodgers discloses a method for inserting a support device (10, 210) to a target site in a spine adjacent a first vertebra (Figs. 4a-5) comprising: inserting a support device into a target site (Figs. 4a-5), wherein inserting the support device (10, 210) and into the target site (Figs 4a-5) comprises: inserting a first rigid section (12) of the support device into the target site (Fig. 4B), inserting a second rigid section (16) of the support device into the target site (Figs. 4B and 5), rotating the second rigid section of the support device with respect to the first rigid section (the transition from Fig. 4B to Fig. 5), wherein the first rigid section is hingedly (14, 50) attached to the second rigid section (Figs. 2, 8); and inserting the second rigid section of the support device into the target site (Fig. 5). 
Rodgers does not specifically disclose creating a channel through a non-vertebral bone and a vertebra, wherein the channel passes through a vertebral end claim 2, Rodgers does not specifically disclose that the non-vertebral bone comprises an ilium. As to claim 3, Rodgers does not specifically disclose that the vertebra comprises a sacrum.
Choi teaches a transiliac approach for access into the intervertebral space for performing a surgical operation thereinto (Case Reports Case 1) that includes creating a channel through a non-vertebral bone (the ilium in Figs. 2 and 4). Choi teaches that this method overcomes difficult access to the L5-S1 intervertebral disc, particularly in the case of patients presenting with a high iliac crest, thickened transverse process, and a hypertrophied facet (Discussion paragraph 1). Choi also teaches that an upward direction of the needle trajectory allows for easy access to a fragment (Surgical Technique paragraph 2). As to claim 2, Choi teaches that the non-vertebral bone comprises an ilium (in Figs. 2 and 4). 
Shaolian teaches a method that allows a surgeon to access intervertebral space (abstract) involving: creating a channel (Figs. 29 and 30) through the vertebra (Figs. 29 and 30), wherein the channel passes through a vertebral end plate (Fig. 30), wherein creating the channel comprises drilling with a flexible drill (920), inserting a support device through a laterally-formed channel portion and then through a vertically-extending channel portion and into a target site (Figs. 29-40, ¶125 and the following paragraphs); wherein inserting the support device through the channel and into the 
Assell teaches specifically accessing the L5-S1 intervertebral disc space (312, abstract) comprising: creating a channel (212) through a vertebra (sacrum 308/116, Fig. 3), wherein the channel passes through an endplate (Fig. 3) and into the L5-S1 disc space (Fig. 3) so as to perform a surgical function therein, e.g.,  cutter blades may be deployed in the interior of an intervertebral disc space and rotated relative to a central axis of the cutter assembly to cut the material present for removal from the intervertebral disc space (abstract). Assell teaches a trans-sacral axial access method eliminates the need for muscular dissection and other invasive steps associated with traditional spinal surgery while allowing for the design and deployment of new and improved instruments and therapeutic interventions, including stabilization, motion preservation, and fixation devices/fusion systems across a progression-of-treatment in intervention. (¶60). As to claim 3, Assell teaches that the vertebra comprises a sacrum (116, Fig. 3).
With regards to the support device passing through a non-vertebral bone, specifically the ilium, during insertion, one of ordinary skill in the art at the time of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/AMY R SIPP/Primary Examiner, Art Unit 3775